[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 11, 2008
                              No. 08-11413                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                D. C. Docket No. 08-00187-CV-ORL-19-DAB

ROBERT M COBB,


                                                            Plaintiff-Appellant,

                                   versus

STATE OF FLORIDA,
COUNTY OF BREVARD ,
CHARLIE CRIST,
FLORIDA PROBATION COMMISSION,
MONICA DAVIS,
Chairperson, Fla. Probation Commission,
et al.,


                                                         Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                           (September 11, 2008)
Before TJOFLAT, ANDERSON and PRYOR, Circuit Judges.

PER CURIAM:

      Robert Cobb, a prisoner, appeals the dismissal of his pro se civil rights

action brought pursuant to 42 U.S.C. § 1983. On appeal, he argues the district

court erred in sua sponte dismissing his complaint for failure to state a claim under

28 U.S.C. § 1915A(b)(1). Cobb asserts his complaint is not barred by Heck v.

Humphreys, 512 U.S. 477, 487, 114 S. Ct. 2364, 2372, 129 L. Ed. 2d 383 (1994),

because his challenge is to the process used by the State of Florida to determine

whether he violated his probation, not the validity of his probation revocation.

      This court reviews a district court’s sua sponte dismissal of a suit for failure

to state a claim for relief under § 1915A(b)(1) de novo. Harden v. Pataki,

320 F.3d 1289, 1292 (11th Cir. 2003). The complaint’s “[f]actual allegations must

be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp.

v. Twombly, __ U.S. __, 127 S. Ct. 1955, 1965 (2007); see also Watts v. Florida

Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007). “The Supreme Court’s most

recent formulation of the pleading specificity standard is that ‘stating such a claim

requires a complaint with enough factual matter (taken as true) to suggest’ the

required element.” Watts, 495 F.3d at 1295 (quoting Twombly, 127 S. Ct. at

1965). This rule does not “impose a probability requirement at the pleading stage.”



                                           2
Twombly, 127 S. Ct. at 1965. Instead, the standard “simply calls for enough fact

to raise a reasonable expectation that discovery will reveal evidence” of the

required element. Id. “It is sufficient if the complaint succeeds in ‘identifying

facts that are suggestive enough to render [the element] plausible.’” Watts, 495
F.3d at 1296 (quoting Twombly, 127 S. Ct. at 1965). In reviewing the dismissal

of a complaint under the 28 U.S.C. § 1915A(b)(1), this court accepts allegations in

the complaint as true, and pro se pleadings are liberally construed. Brown v.

Johnson, 387 F.3d 1344, 1350 (11th Cir. 2004).

      A plaintiff cannot win relief under § 1983 if “a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence.”

Heck 512 U.S. at 487, 114 S.Ct. at 2372; see Abella v. Rubino, 63 F.3d 1063,

1064-1065 (11th Cir. 1995) (holding, in an action under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29
L. Ed. 2d 619 (1971), that plaintiff’s argument that the defendants fabricated

testimony was barred under Heck because “[j]udgment in favor of Abella on these

claims would necessarily imply the invalidity of his conviction.” (quotation

omitted)). A plaintiff may only proceed after showing “that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into



                                          3
question by a federal court's issuance of a writ of habeas corpus.” Heck, 512 U.S.

at 486-87, 114 S.Ct. at 2372. However, the plaintiff may proceed under § 1983

when “the plaintiff’s action, even if successful, will not demonstrate the invalidity

of any outstanding criminal judgment against the plaintiff . . . in the absence of

some other bar to the suit.” Id., 114 S.Ct. at 2372-73; see Hughes v. Lott,

350 F.3d 1157, 1160 (11th Cir. 2003) (explaining that “an illegal search or arrest

may be followed by a valid conviction, [and therefore] a successful § 1983 action

for Fourth Amendment search and seizure violations does not necessarily imply the

invalidity of a conviction.”).

      Upon review of the district court record and Cobb’s brief, we discern no

error. The district court correctly dismissed Cobb’s complaint because the

necessary implication of a grant of relief would be that Cobb’s probation

revocation is invalid. Accordingly, we affirm.

      AFFIRMED




                                           4